Citation Nr: 1311003	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to September 1992 and March 2003 to June 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision that denied the Veteran's claims for increased ratings.  [An interim (January 2012) rating decision assigned a temporary total convalescent rating for the left knee disability for the period from July 15, 2010 to September 1, 2010.  The Veteran has not disagreed with that rating decision and that period of time is not for consideration.]  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claim Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

The Veteran claims both that the November 2011 VA examination of his knees was inadequate (because passive range of motion exercises did not adequately account for restrictions due to pain.  See Travel Board hearing transcript.) and that the knee disabilities have increased in severity during the interim period.  Accordingly, a contemporaneous VA examination is necessary.  

Furthermore, at the Travel Board hearing the Veteran testified that he receives treatment for his knees disabilities at the Danville Illinois VA Medical Center (MC) yearly, at least (and 3 times in 2012 prior to the hearing), and has had pain medication and braces prescribed.  The most recent treatment record associated with the record is dated in October 2010.  Records of his VA treatment for knee disability since are pertinent evidence, constructively of record, that remains outstanding, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the record copies of the complete clinical records of all VA evaluation and/or treatment the Veteran has received for his service-connected bilateral knee disabilities (specifically including at the Danville Illinois VAMC) since October 2010.   

2.  After the treatment records are received, the RO should arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his bilateral service connected knee disabilities.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed; they should specifically include range of motion studies and X-rays to determine whether or not there is arthritis of either or both knees.  All findings should be described in detail.  The examiner note all associated impairment of function, and should specifically indicate whether or not there is additional  impairment of function due to factors such as pain, on use, etc. (and if so the nature and degree of the additional restrictions/impairment of function.  

The examiner should explain the rationale for all opinions.  

3.  The RO should then review the record, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

